J. H. Gillis, J.
Defendants, William Smith and Nancy Hall, were charged with haying committed the crime - of obstructing justice.* In a non jury trial the defendants were, on March 29, 1966, convicted of the crime as charged.
On appeal defendants raise several issues for our consideration; however, in light of our decision, we need only discuss the following issue: Did the actions, comments, and conduct of the trial judge preclude the defendants from having a fair trial in violation of the due process provision of Const 1963, art 1, § 17?
A complete reading of this transcript readily discloses that the trial court took over the burden of cross-examining witnesses and the accused in a fashion normally exercised only by the prosecuting attorney. Additionally, the court, prior to the termination of the people’s case and before the defense had an opportunity to rebut it, substantially raised the bonds of each of the defendants, based according to this record solely on the court’s belief at this point of the trial that the defendant Smith had threatened to assault one of the witnesses. The threat was alleged to have taken place some 6 months before, on a date set forth in the information. In fact, the alleged threat of assault was an *190integral part of the obstructing’ justice charge on which the defendants were then being tried.
Beversed and remanded for new trial.
Lesinski, C. J., and T. Gr. Kavanagh, J., concurred.

 CL 1948, § 750.505 (Stat Ann 1954 Rev § 28.773).